DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed June 30, 2022 with respect to the rejections of claims 1-20 under non-statutory double patenting as unpatentable of US 10, 388,537 and US Application No. 16/020,585 have been fully considered and are persuasive.  Similarly, the arguments against using the Kim et al US 2017/0297164 as prior art are also persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al (US 2016/0027637).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, and 13- 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2016/0027637).
Regarding claim 1:The prior art of Kim et al teaches cleaning apparatus  where dual nozzle (featuring nozzles first 50, second 40) are provided. See Fig. 1A, 1B, 1G, 1H,  2A, 3A where [0072] recite that the first and second nozzles are located at distance of  5-100 mm from each other which is 0.05-10 cm which reads on the claimed range of 3-7cm from the first nozzle. See [0060] where it states the nozzle arm 60 moves the dual nozzle horizontally, pivots, and vertically. Para [0065] and [0068] recite the specific chemicals supplied by nozzles 40 and 50. See according to [0059] of Kim et al the second nozzle 40 provides droplets whereas first nozzle 50 sprays. 

Regarding claim 2:	The first chemical liquid is Kim et al can be an acid-based chemical according to [0065].

Regarding claims 5 and 16. The cleaning method of claim 1, wherein the first direction is a circular movement direction.  See Figures and [0060] of Kim et al.

Regarding claim 6:	The first direction is a tangential direction of movement of the dual nozzle see Figs and recall from [0060] that the dual nozzle moves in the horizontal, vertical, and pivots. These read on the circular and tangential direction.

Regarding claim 11:	See Figures for example Fig. 3B of Kim et al where the first nozzle is recited as proceeding ahead of the second nozzle (second nozzle traces the first nozzle). 

Regarding claim 13:	See Figures of Kim et al where the first nozzle is recited as proceeding ahead of the second nozzle (second nozzle traces the first nozzle). The position of the first nozzle relative to the second nozzle consequently allows for the removal of a second particle smaller than the first particle on the substrate, see [0086] of Kim et al.
Regarding claim 14:	The prior art of Kim et al teaches cleaning apparatus  where dual nozzle (featuring nozzles first 50, second 40) are provided. See Fig. 1A, 1B, 1G, 1H,  2A, 3A where [0072] recite that the first and second nozzles are located at distance of  5-100 mm from each other which is 0.05-10 cm which reads on the claimed range of 3-7cm from the first nozzle. See [0060] where it states the nozzle arm 60 moves the dual nozzle horizontally, pivots, and vertically. Para [0065] and [0068] recite the specific chemicals supplied by nozzles 40 and 50. See according to [0059] of Kim et al the second nozzle 40 provides droplets whereas first nozzle 50 sprays. Kim et al teaches in [0064] that the droplets are provided by a pressurized droplet nozzle. [0066] recites that this pressure is low compared to the nozzle 50.

Regarding claim 15:	 See Figs. of Kim et al, esp. Fig. 1A where a cleaning method is provided that supplied a first chemical liquid. Para [0065] and [0068] recite the specific chemicals supplied by nozzles 40 and 50. See according to [0059] of Kim et al the second nozzle 40 provides droplets whereas first nozzle 50 sprays. The method of Kim et al using a cleaning unit (substrate treatment apparatus 1) that comprises a chuck 22, a shaft 62, an arm 60 where the first dual nozzle is connected to the end of the arm opposite the shaft, the first dual nozzle is moved by rotation of the shaft in a first direction , see [0060]. See Fig. 1A, 1B, 1G, 1H,  2A, 3A where [0072] recite that the first and second nozzles are located at distance of  5-100 mm from each other which is 0.05-10 cm which reads on the claimed range of 3-7cm from the first nozzle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0027637).

The teachings of Kim et al were discussed above.
The prior art of Kim et al fails to claim the specific composition of the first chemical liquid.	The teachings of Kim et al suggests the use of ammonia water in [0065]. Kim et al fails to suggest the claimed composition. Therein Kim et al insinuates that the mixture ratio of each treatment fluid is adjustable as it states that the cleaning liquids contains at least one (implying a single chemical or a mixture as desired) and thus optimizable. The composition of each component of the treatment fluid is adjustable and can be optimized by using the valves to deliver the fluids at the desired flow rate without undue routine experimentation. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the prior art of Kim et al to ensure the composition of the first and second fluids to include the composition of ammonia water are optimized to deliver the processing fluids as desired.


Claim  3, 4, 7, and 17-20 rejected under 35 U.S.C. 103 as being unpatentable over 
Kim et al (US 2016/0027637)  in view of Okuda et al (US 7,479,205).

The teachings of Kim et al were discussed above.
Regarding claims 3, 4, 19, and 20:	Kim et al fails to suggest that the acid-based chemical is specifically hydrofluoric acid.
The prior art of Okuda et al teaches a substrate processing method where HF is provided as a preferred processing liquid according to the paragraph that joins cols 10 and 11. HF is a known film removal liquid with advantageous chemical and physical properties that provide the desired process result. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method Kim et al and Okuda et al to provide HF as it is a known treatment with the desired chemical and physical properties.
Note that the actual composition of HF used is an optimizable parameter that can be determined barring a showing of criticality as the method of Okuda et al provides controller 1069 that can autonomously control the amount of each liquid and thus adjust the chemical to yield the desired product result. Thus, it would have been obvious to optimize the amount of HF as suggested by the prior art of Okuda et al int eh method of Kim et al. 
Regarding claim 7: The prior art of Kim et al fails to teach the brushing step.
The prior art of Okuda et al teaches that a brush can be used as a structure to distribute treatment chemical to the wafer see the paragraph that joins cols. 5 and 6. See also step 3 of col. 31 where Okuda et al teaches that a brush in combination with a nozzle to perform “hard type” distribution of treatment fluids which may facilitate the distribution of the liquid to/from the wafer surface as desired. See also Fig. 67 and the illustration of brush unit 7040 with rotary brush 7041. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to enhance the distribution of treatment liquid to the wafer.
Regarding claim 17:	The teachings of Kim et al teaches a third nozzle 52 in Fig. 2A and 3A. Kim et al fails to teach the brushing step. The prior art of Okuda et al teaches that a brush can be used as a structure to distribute treatment chemical to the wafer see the paragraph that joins cols. 5 and 6. See also step 3 of col. 31 where Okuda et al teaches that a brush in combination with a nozzle to perform “hard type” distribution of treatment fluids which may facilitate the distribution of the liquid to/from the wafer surface as desired. See also Fig. 67 and the illustration of brush unit 7040 with rotary brush 7041. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to enhance the distribution of treatment liquid to the wafer.
See also in Figs. 8, 86 that a plurality of nozzles are taught in Okuda et al where three nozzles are featured.
Regarding claim 18:	 See the alkaline solution is recited in [0065] and [0068] of Kim et al .


Claims 8, 9, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0027637)  in view of Printz (US 2010/0154826).

The teachings of Kim et al were discussed above.
Regarding claim 8. The cleaning method of Kim et al fails to teach wherein inside pressure of the second nozzle is between 0.8 atm and 1.2 atm.  

Regarding claim 9:	The cleaning method of Kim et al fails to teach wherein pressure ranges of  the first nozzles are 2-10 atm.

Regarding claim 12:	Kim et al fails to teach that the both the first and second nozzles are perpendicular to the wafer W.
Printz teaches a system and method for rinse optimization where a dual nozzle is provided that includes first nozzle 461 and second nozzle 463 see Fig. 4B. See [0041] that Printz teaches that the angles of the nozzles relative to the substrate is adjustable and can be at a range of 10-110 degrees. This suggested range includes 90 which is perpendicular. According to Printz the angle is an art recognized optimizable parameter known to affect the flow path of the process chemical to the substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Kim et al to ensure that the both nozzles are perpendicular to the substrate so as the optimize the distribution of the processing fluids to the substrate as suggested by Printz.
Furthermore, Printz teaches in [0051] that the pressures can be monitored by a monitoring system 480 and the controlled by controller 450 in [0050]. The pressure of the process fluid are adjustable and can be optimized by using the valves to deliver the fluids at the desired flow rate/pressure without undue routine experimentation. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the prior art of Kim et al to ensure the pressure of the first and second pressure are optimized to deliver the processing fluids as desired as suggested by Printz.

Claims 8, 9, and 12 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2016/0027637)  in view of Maegawa et al (US 2013/0052360).

The teachings of Kim et al were discussed above.
Regarding claim 8. The cleaning method of Kim et al fails to teach wherein inside pressure of the second nozzle is between 0.8 atm and 1.2 atm.  

Regarding claim 9:	The cleaning method of Kim et al fails to teach wherein pressure ranges of  the first nozzles are 2-10 atm.

Regarding claim 12:	Kim et al fails to teach that the both the first and second nozzles are perpendicular to the wafer W.
Maegawa et al teaches a substrate processing method where a dual nozzle is provided that includes first nozzle  41 and second nozzle  11 see Figs. 3, 13, and 17A. See therein that both nozzles are perpendicular to the substrate. The angle of the distribution of processing liquids to the substrate is an art recognized optimizable parameter known to affect the flow path of the process chemical to the substrate. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the method of Kim et al to ensure that the both nozzles are perpendicular to the substrate so as the optimize the distribution of the processing fluids to the substrate as suggested by Maegawa et al.
Furthermore, Maegawa et al teaches in [0075] that the pressures should not be more than 10 MPA which falls within the claimed ranges of pressures and the pressure is controlled by controller 6 to a desired level. See 0074], [0087],  [0138] –[0140] where Maegawa et al teaches the pressure of the process fluid are adjustable and can be optimized by using the valves to deliver the fluids at the desired flow rate/pressure without undue routine experimentation. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention modify the prior art of Kim et al to ensure the pressure of the first and second pressure are optimized to deliver the processing fluids as desired as suggested by Maegawa et al.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka et al (US 2012/0247506) teaches a substrate treatment apparatus see Fig. 3 with perpendicular nozzles 12, 15, 17 and [0043] where controller 7 controls the treatment liquid supply mechanism 13 to adjust the pressure of the treatment liquid to the desired level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716